Citation Nr: 1448377	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-08 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

It is at least as likely as not that the Veteran's sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has asserted that his sleep apnea began in service.  His service treatment records do not reflect treatment for or a diagnosis of sleep apnea.  However, he submitted a sleep study from February 2009 - so just one year after his separation from service - that confirms a diagnosis of obstructive sleep apnea.  Moreover, his wife submitted a lay statement where she reported that his sleep apnea symptoms of loud snoring and difficulty breathing while sleeping have been present for the duration of their 25-year marriage.  See Wife's statement dated March 2012.  The Veteran also submitted several statements from fellow service members who attested to his symptoms of deep and loud snoring, gasping for air, and sounds like he stopped breathing.

As there is no evidence to the contrary, and resolving all doubt in the Veteran's favor, the probative evidence of record demonstrates he has a current diagnosis of obstructive sleep apnea that had its onset during active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


